DETAILED ACTION
In Response to Applicant’s Remarks Filed 2/25/21
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
Claims 1-17 has been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 8 have been amended to be included in claim 1, and as such do not further limit the claim.  It appears from the remarks that Applicant may have intended to cancel the claim, but did not.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondrad et al. (US 9,789,790) (“Kondrad”).  Kondrad discloses a backrest part for a vehicle seat comprising: a seatback frame (fig. 3: 52); and an upper seatback adjustment device arranged in the seatback frame (fig. 3: 18), the upper seatback adjustment facilitating continuous adjustment in an upper region of a backrest part (18 rotates via motor 94 and linking bar 96); the upper seatback adjustment device having at least one surface element that is movably mounted in the seatback frame (fig. 4: 214 may be considered the movable surface) and at least one elastic impact absorber (fig. 4: 216) integrated into the at least one surface element the at least one surface element and the at least one elastic impact absorber arranged so as to be jointly adjustable opposite to and in a direction of travel with respect to a top section of the seatback frame, wherein the at least one surface element and the at least one elastic impact absorber are arranged in a common surface-element-and-impact plane (fig. 4: 214 and 216 are integral and planar).
As concerns claim 2, Kondrad discloses wherein the at least one surface element is mounted in mounting points (fig. 4: 250) in the seatback frame such that a translational motion of the at least one movable surface element and of the at least one integrated elastic impact absorber is achieved opposite to and in a direction of travel (214 is considered to move “translationally” in similar fashion to that of the present invention in that it moves away from the frame with rotating portion 76.  Although, the disclosure of the present invention provides for a 
	As concerns claim 3, Kondrad discloses wherein the at least one surface element is mounted in mounting points (fig. 4: 250) in the seatback frame such that a rotational motion of the at least one movable surface element and of the at least one elastic impact absorber about a horizontal pivot axis (fig. 3: 16) is achieved opposite to and in a direction of travel.
	As concerns claim 5, Kondrad discloses wherein the at least one surface element forms a contact surface that is brought towards the shoulder region of a back surface of a back region of a seated person by the continuous adjustment of the at least one movable surface element opposite the direction of travel (fig. 4: 214 is a shoulder support continuously moved toward a shoulder via motor 94).
	As concerns claim 6, Kondrad discloses wherein the at least one elastic impact absorber forms a contact surface that is brought toward a neck and the upper back surface of the back region of the seated person by the continuous adjustment of the at least one surface element opposite the direction of travel (fig. 4: 216 moves with 214).
	As concerns claim 7, Kondrad discloses wherein two of the at least one surface element are provided (fig. 4: 214 on each shoulder side) and arranged relative to a vertical longitudinal center axis of the backrest part to be axially symmetrical on the left and right of the longitudinal center axis (as shown in fig. 4).
	As concerns claim 8, Kondrad discloses wherein the at least one movable surface element and the at least one elastic impact absorber are arranged in a common surface-element-and-impact plane (as shown in fig. 4).
	As concerns claim 13, Kondrad discloses wherein the adjustment opposite to and in a direction of travel is accomplished manually or electromechanically or pneumatically via at least one adjuster that is associated with the upper seatback adjustment device and that acts on the 
	As concerns claim 15, Kondrad discloses wherein the at least one elastic impact absorber is integrated into an inner side surface of the at least one surface element (fig.4: 216 is integrated on the inside of shoulder supports 214). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondrad in view of Ohchi et al. (US 2005/0280296) (“Ohchi”).  Kondrad does not teach wherein the elastic impact absorber is a wire mesh mat.  However, wire mesh supports are considered old and well known in art for back support elements, as shown by Ohchi, fig. 1.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the elastic impact absorber to be made of wire mesh in order to provide the desired amount of support and resilient to the upper seatback support.
As concerns claim 10, Kondrad, as modified, teaches wherein the wire mesh mat is integrated into the at least one surface element (as discussed in claim 1 the elastic impact absorber in integrated into 214).
As concerns claim 11, Kondrad, as modified, teaches wherein the wire mesh mat is arranged to be integrated between two of the at least one surface elements (it is integrated between the two shoulder supports of 214 on both sides). 
Allowable Subject Matter
Claims 4, 12, 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Kondrad and Ohchi fail to teach wherein the horizontal pivot axis is located at a bottom edge of the at least one surface element (claim 4), wherein the surface elements are connected by rocker arms to a connecting element as claimed (claims 12, 16) or wherein the at least one surface element is mounted/attached directly to the seat frame by/at mounting points (claims 14, 17).  Further, there is no teaching, suggestion or motivation, absent hindsight to modify the prior art as claimed. 

Response to Arguments
Applicant's arguments filed 2/25/21 have been fully considered and they are persuasive, in part, and not persuasive, in part.  Applicant’s arguments regarding element 76 not reading on the “at least one surface element” as presently claimed are persuasive and this part of the rejection has been withdrawn.  Applicant’s arguments regarding element 214 not reading on the at least one surface element are not considered persuasive.  The alternative embodiment of carrier 75, being 214/216, is still considered to satisfy the limitations of the at least one surface element.  As discussed above, 214 is movably mounted on the seatback frame (the disclosure discusses carrier 75 snap-fit to 76 and element 214 must similarly be connected to the carrier 75 in order to function properly and allow the cushion to be removed from it), and the elastic impact absorber 216 is integrated into 214 creating a common surface-element-and-impact plane.  For these reasons, this part of the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636